19-13895-jlg Doc 257-11 Filed 06/05/20 Entered 06/05/20 21:40:45 Exhibit 11 -
 TPR Board Minutes re Manhattan Safety & Indemnifying D. Parnes (4.7 Pg 1 of 6




                EXHIBIT 11
19-13895-jlg Doc 257-11 Filed 06/05/20 Entered 06/05/20 21:40:45 Exhibit 11 -
 TPR Board Minutes re Manhattan Safety & Indemnifying D. Parnes (4.7 Pg 2 of 6
19-13895-jlg Doc 257-11 Filed 06/05/20 Entered 06/05/20 21:40:45 Exhibit 11 -
 TPR Board Minutes re Manhattan Safety & Indemnifying D. Parnes (4.7 Pg 3 of 6
19-13895-jlg Doc 257-11 Filed 06/05/20 Entered 06/05/20 21:40:45 Exhibit 11 -
 TPR Board Minutes re Manhattan Safety & Indemnifying D. Parnes (4.7 Pg 4 of 6
19-13895-jlg Doc 257-11 Filed 06/05/20 Entered 06/05/20 21:40:45 Exhibit 11 -
 TPR Board Minutes re Manhattan Safety & Indemnifying D. Parnes (4.7 Pg 5 of 6
19-13895-jlg Doc 257-11 Filed 06/05/20 Entered 06/05/20 21:40:45 Exhibit 11 -
 TPR Board Minutes re Manhattan Safety & Indemnifying D. Parnes (4.7 Pg 6 of 6
